MEMORANDUM **
California state prisoner Clarance Le-Rond Williams appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Williams contends that his due process rights were violated when the California Department of Corrections (“CDC”) disallowed him 132 days of sentence credits. The record shows that the CDC acted in accordance with California state law and properly disallowed the credits at issue because they were duplicative of credits already received by Williams. See Cal.Penal Code § 2900.5(b); People v. Bruner, 9 Cal.4th 1178, 1183-84, 1191-93, 40 Cal. Rptr.2d 534, 892 P.2d 1277 (1995). Therefore, the state courts’ denial of this claim was not contrary to, or an unreasonable application of, clearly established United States Supreme Court authority. See 28 U.S.C. § 2254(d); of. Hicks v. Oklahoma, 447 U.S. 343, 346, 100 S.Ct. 2227, 65 L.Ed.2d 175 (1980).
Williams’ contention that the disallowance of credits violated his plea agreement is belied by the record.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.